Case: 4:19-cv-02590-CDP Doc. #: 50 Filed: 09/24/20 Page: 1 of 2 PageID #: 2581




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  ALICIA STREET, et al.,            )
                                    )
             Plaintiffs,            )                Case No. 4:19-CV-02590
                                    )
  v.                                )                JURY TRIAL DEMANDED
                                    )
  LT. COL. LAWRENCE O’TOOLE, et al.,)
                                    )
             Defendants.            )

                              ENTRY OF APPEARANCE

         COMES NOW Deputy City Counselor Robert H. Dierker and hereby enters his

  appearance as counsel of record for the all Defendants named below:

  Ofr. James Wurm
  Ofr. Michael Flatley
  Ofr. Daniel Cora
  Ofr. Brandon Moore
  Ofr. Clifford Sommer
  Ofr. Matthew Tesreau
  Ofr. Rebecca Andrews
  Ofr. Bradford Ellis
  Ofr. Orie Figgs
  Ofr. Derrick Frye
  Ofr. Aaron Mueller a/k/a Ronald Mueller
  Ofr. Jon Long
  Lt. Daniel Howard




                                             1
Case: 4:19-cv-02590-CDP Doc. #: 50 Filed: 09/24/20 Page: 2 of 2 PageID #: 2582




                                               Respectfully submitted,

                                               JULIAN BUSH
                                               CITY COUNSELOR

                                               /s/ Robert H. Dierker
                                               Robert H. Dierker, #23671 MO
                                               Deputy City Counselor
                                               1200 Market Street
                                               City Hall, Room 314
                                               St. Louis, MO 63103
                                               314.622.3361
                                               FAX: 314.622.4956
                                               dierkerr@stlouis-mo.gov
                                               Attorney for Defendants




                              CERTIFICATE OF SERVICE

         I hereby certify that on September 24, 2020, the foregoing was electronically filed
  with the Clerk of the Court to be served by operation of the Court’s electronic filing
  system.

                                                                         /s/ Robert H. Dierker




                                              2
